Citation Nr: 1549623	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  99-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUE

Entitlement to service connection for a left shoulder disability to include as secondary to service-connected degenerative disc disease of the cervical spine, degenerative joint and disc disease of the lumbar spine, and/or residuals of a left wrist dislocation with carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1978 and from June 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1996 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2001, the Veteran testified at a Board hearing before the undersigned at a Travel Board hearing.  

In July 2011, the Board denied service connection for residuals of an injury to the left clavicle.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an April 2012 Order, vacated the Board's July 2011 decision and remanded the matter to the Board.

In January 2013, June 2013, and December 2013, the Board remanded this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the January 2013 Board remand, it was noted that a remand was required to comply with the JMR.  Specifically, an adequate VA examination of any current left shoulder and/or left clavicle disorder with a responsive etiological opinion given in consideration of the Veteran's complete medical history was necessary.  The diagnoses of mild degenerative joint disease of the left acromioclavicular joint, a possible history of sternoclavicular dislocation with shooting pain on motion, and mild deformity over the medial aspect of the left clavicle were to be addressed by the examiner.

It was noted that the Veteran contends that he currently suffers from residuals of an injury to his left clavicle in service.  He alleges that he dislocated his left collarbone, or clavicle, during a physical altercation in Berlin, Germany, in either 1974, as alleged in statements dated January 2002 and March 2011, or in 1976, as alleged in his statement dated January 1996.  He further maintains that the service treatment records showing a right shoulder injury dated from September 1974 are in error, and that his complaint in September 1974 concerned his left shoulder.  Records from July 1975 show that the Veteran reported right shoulder pain at a Joint Unit Aid Station in New York after a fight.  On this date, the Veteran also reported a history of injury to the same area in September 1974.  Fracture was ruled out by x-ray dated July 1975.  However, records dated from June 1980 show that the Veteran complained of left shoulder pain, as well as neck, low back, and bilateral lower extremity pain, following a motor vehicle accident in service.  

Also, the Board indicated that as there is medical evidence of record linking the Veteran's shoulder symptoms to his neck pain in both his service treatment records and post-service treatment records, the examiner was to provide an opinion as to whether any diagnosed left clavicle or shoulder disorder is related to his service-connected degenerative disc disease of the cervical spine, as well as his degenerative joint and disc disease of the lumbar spine, and residuals of a left wrist dislocation with carpal tunnel syndrome.  In addition, the RO/AMC was instructed to obtain pertinent records.

In June 2013, the Board again remanded this case.  The Board noted that the Veteran had been afforded a VA examination in February 2013 performed by a VA physician's assistant.  Unfortunately, the examiner premised the medical opinion provided on an inaccurate medical history.  The Board noted that the JMR specifically referred to a May 1988 complaint of left scapular and shoulder pain that a prior December 2010 medical opinion failed to address, and the February 2013 medical opinion is similarly premised on the examiner's finding of "first documented noted shoulder pain in private records in 1990."  The examiner's review of the medical history also omitted the May 1988 complaint and skipped chronologically from June 1980 service treatment records (STRs) showing a complaint of left shoulder pain to an April 1990 private medical record showing a complaint of bilateral shoulder pain.  Additionally, the Board referred to statements made by the Veteran's representative in April 2013 containing references to medical treatise evidence supposedly weighing against the examiner's reliance on the Veteran's negative x-ray reports in service.  This evidence on the inability of x-rays to document soft tissue and other injuries required a medical opinion.  

The representative also alleged that the VA physician's assistant who conducted in the February 2013 VA examination has not been a licensed practitioner in the state of Georgia since 2005, and attached supporting evidence.  Thus, the competence of that examiner was questioned.  On remand, the RO/AMC was requested to determine whether the physician's assistant was authorized to perform the February 2013 VA examination, including investigation into whether she was working under a supervising physician at the time of the February 2013 examination.  If so, all supporting documentation was requested and a supplementary opinion provided.  If not, a new examination was requested.  

Finally, in December 2013, the Board remanded this case again for noncompliance with prior remand requests.  It was noted that a medical addendum had been obtained in July 2013, provided in July 2013 by the physician's assistant previously mentioned.   In an August 2013 Appellate Brief Presentation, the Veteran's representative observed that the RO/AMC failed to comply with the Board's June 2013 remand directives by not affirmatively establishing the competency of the examiner and did not properly verify the credentials.  The Board acknowledged that VA medical facilities (or the medical examination contractor) are responsible for ensuring that examiners are adequately qualified.  However, the Board found that further development was needed to verify the VA physician's assistant's credentials through a source independent of herself, as the Dublin VAMC  

Prior to the Board's last remand, the Veteran filed a claim for service connection for a right shoulder disability which he later withdrew.  However, in the interim, the RO scheduled the Veteran for a VA examination of his right shoulder at the Dublin VA in April 2014.  The record contains a notation that the Veteran refused the examination at that location.  In the last remand, the Board requested that the RO schedule the Veteran for another VA examination of this left shoulder if the physician's assistant's authority to conduct the prior examinations was not established.  It does not appear that the RO scheduled a left shoulder examination.  In the January 2015 supplemental statement of the case, the RO stated that the Veteran refused to be examined at the Dublin VAMC although as noted it appears that the examination was for a right shoulder disability.  The RO interpreted the Veteran's refusal to be examined at the Dublin VA on April 2014 as a refusal to be examined in connection with this current appeal although it is not clear from the record as to whether the Veteran refusing to be examined at that facility at all or just for the right shoulder.  Clarification is necessary in this regard.  Further, the Veteran's representative made reference to the lack of verified credentials and the lack of a new VA examination in the most recent informal hearing presentation.  

The Board finds that this case should again be sent back to the RO/AMC.  At this juncture, the Board finds it more expeditious to schedule the Veteran for a VA examination by a VA physician.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notification, including for secondary service connection.

2.  Schedule the Veteran for a VA examination by a VA physician to determine the nature and etiology of any current left shoulder disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  In the event that the examination cannot be conducted for any reason, the following questions should still be addressed by the examiner in a medical opinion:  

(a) Identify all left clavicle and shoulder diagnoses that are substantiated by the medical evidence of record, including, but not limited to mild degenerative joint disease of the left acromioclavicular joint, a possible history of sternoclavicular dislocation with shooting pain on motion, and mild deformity over the medial aspect of the left clavicle.  In determining whether any diagnosis is warranted, the examiner should explicitly address all diagnoses or assessments currently listed in the record. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder had its clinical onset during active service, if arthritis was present within one year of service, or if any current left shoulder disorder is related to any in-service disease, event, or injury, including the following documented incidents:

(i) September 1974 shoulder injury, 
(ii) July 1975 shoulder injury, 
(iii) June 1975 treatment for left shoulder pain,
(iv) April 1980 motor vehicle accident, and/or 
(v) June 1980 motor vehicle accident.

(c) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder was proximately caused by the following service-connected disabilities:

(i) degenerative disc disease of the cervical spine, 
(ii) degenerative joint and disc disease of the lumbar spine, and/or 
(iii) residuals of a left wrist dislocation with carpal tunnel syndrome. 

(d) Determine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left shoulder or clavicle disorder was aggravated by (chronically worsened) the following service-connected disabilities:

(i) degenerative disc disease of the cervical spine, 
(ii) degenerative joint and disc disease of the lumbar spine, and/or 
(iii) residuals of a left wrist dislocation with carpal tunnel syndrome. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.   

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



